ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-10 are under prosecution.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 14 February 2014 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The use terms which are trade names or marks used in commerce (including but not necessarily limited to Ion Proton) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
The claims are drawn to methods wherein a first response of a subset of sensors is adjusted based on a second response from a second subset of sensors, wherein the second subset is free of contact with a reagent solution used to generate a reaction product and which is exposed to the first subset of sensors, and wherein the second subset of sensors is in electrical communication with a sensor electrode which is also in fluid communication with a flow cell comprising both subsets of sensors.  These limitations are free and clear of the cited prior art.  
The closest prior art is that of  Nobile et al (U.S. Patent Application Publication No. US 2010/0300895 A1, published 2 December 2010), which teaches methods for measuring reaction products (Abstract), comprising flowing a reagent solution into a flow cell containing a sensor array, in the form of an array of chemFET sensors (paragraph 0006).  A first response generated by a reaction product formed in a first set of the array of sensor is measured (paragraph 0069), and a second response is measure in a second subset of the array of sensor, in the form of a signal in empty neighboring sensors lacking reaction byproducts (paragraph 0050), and the second response (i.e., from the empty wells) is subtracted from the first response (paragraph 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Claims 1-10 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634